The opinion of the court was delivered by
Redfield, J.
In regard to the effect of an order of removal, there can be no doubt. It has been settled for many years, that, unless appealed from, it is conclusive evidence of the settlement of the pauper. Numerous cases, in the reports of this state, to that effect, will be found.
Upon the question, whether the case comes within section 12 of chap. 16 of the Rev. St., much will depend upon how far we adopt a' merely literal construction. In the most literal construction, we do not think it important, that the sickness should have been sudden. The terms “ otherwise disabled” are quite sufficient to include the case of this pauper.
But the very words of the statute are, “ confined at any house;” and it is claimed, that no other cases are remediable under the statute. And this would certainly afford a most remarkable instance of strict construction. And this is urged partly upon the ground, that this class of cases is- peculiar. But we are not prepared to say, that the courts are limited, in their construction of these statutes, short of their obvious import, more than in the construction of other statutes. The maxim qui hceret in litera, &c,, applies to these statute» *531with the same force, as to any other, so far as we can perceive. It is doubtless true, that many equitable considerations will apply to other relations, which do not apply, as between towns and paupers.
Giving, then, a sensible interpretation to this section, it must include all transient persons, who are in need of present relief. And all persons, not having come to reside in any place, are transient1; and no doubt this pauper was sufficiently transient, being, in the language of Judge Mattocks, ** ever on the tramp.” And there can be little doubt, he-was sufficiently in ¡need of relief.
We do not think it important, how the overseer became aware of his situation. If he were accidentally present and noticed his necessities, he would not be the less bound to relieve them, but more, perhaps, than if he had but heard of them.
Judgment affirmed.